Citation Nr: 0312964	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a right eye disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
December 1972 to June 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1995 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  This case was 
previously before the Board in December 1998 and March 2001, 
at which times the Board remanded the case for development of 
evidence.  The veteran was scheduled for a Travel Board 
hearing in Boston, Massachusetts in June 1996.  He failed to 
appear for the hearing.  


FINDING OF FACT

1.  Right eye refractive error (not a compensable disability) 
was noted on service entrance examination. 

2.  The preponderance of the evidence is against a finding 
that the veteran sustained a right eye injury in service.  

3.  Any current right eye disability was not incurred or 
aggravated in service.  


CONCLUSION OF LAW

Service connection for a right eye disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The claim 
was reviewed on the merits, and well-groundedness is not an 
issue.  In the March 1995 decision, in a December 1995 
statement of the case, and in supplemental statements of the 
case (SSOC) issued in October 2000 and December 2002, the 
veteran was notified of the evidence necessary to 
substantiate his claim, and of what was of record.  In a 
November 2002 letter and in the December 2002 SSOC, he was 
notified what evidence he needed to submit in order to 
substantiate his claim, and what evidence VA would obtain.  
The SSOC specifically cited the changes in the law brought 
about by the VCAA and implementing regulations; it clearly 
explained that VA would make reasonable efforts to help the 
veteran get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record reflects that the veteran's original claims 
folder, which contained his service medical records, was 
lost.  This was noted in the March 2001 Board remand.  The RO 
has since located the service medical records and associated 
them with the claims folder, and all identified records from 
postservice medical care providers have been obtained.  There 
is no indication that any relevant evidence is outstanding.  
A VA examination is not indicated.  Development is complete 
to the extent needed; VA's duties to notify and assist are 
met.

Background

Essentially, the veteran contends that service connection for 
a right eye disability is warranted because he has a current 
right eye condition that is a residual of a right eye injury 
he sustained while on active duty.  Specifically, he contends 
that he was on a rifle range during basic training, when he 
was hit in the right eye by an empty shell casing from his M-
16.  He reports that he did not report the right eye injury 
during service, and did not seek medical attention at the 
time, because he felt intimidated by his drill sergeant.  See 
statement dated in September 1994.  The veteran further 
contends that his vision was 20/20 in both eyes prior to 
service.  See statement dated in February 1991.  It is 
further argued on his behalf that visual acuity on separation 
compared to visual acuity on service entrance reflects 
aggravation of eye disability in service.  

Service personnel records show that the veteran enlisted 
under a contract that guaranteed he would be assigned to a 
specific army career group, provided he met required 
prerequisites.  The contract noted that he had a physical 
profile of 2 pertaining to the eyes.  Service medical records 
include a December 1972 report of examination on his 
enlistment onto active duty, showing that his vision was 
20/100 in the right eye and 20/70 in the left eye.  The 
diagnosis was hyperopia, and the veteran's uncorrected vision 
was rated "E2."  A report of an ophthalmic consultation in 
conjunction with the enlistment examination indicates that 
his best corrected vision was 20/60 in the right eye and 
20/20 in the left eye.  The examiner reported that the 
veteran had a few degrees of esophoria bordering on a tropia.  
A March 1973 report of ophthalmic consultation indicates that 
the veteran's vision was 20/80 in the right eye and 20/20 in 
the left eye.  The diagnosis was amblyopia of the right eye.  
The examiner reported that the veteran's visual acuity "does 
not authorize individual to operate military vehicles."  

In March 1973, the veteran requested separation from service, 
noting that he had been disqualified from his chosen military 
career group because he did not pass the eye examination.  A 
June 1973 report of examination on the veteran's separation 
from service indicates that his vision was 20/400 
(correctable to 20/300) in the right eye and 20/20 in the 
left eye.  The diagnosis was amblyopia of the right eye, 
again rated "E2".  The veteran's request for immediate 
separation from service was submitted for consideration, 
along with a cover letter from a commanding officer noting 
that the veteran was not eligible for his chosen career group 
because of a 2 profile for his eyes.

The earliest post-active duty evidence of record indicating a 
right eye disorder is a December 1994 letter from a private 
optometrist, Dr. K., who reported that she had referred the 
veteran for evaluation by an ophthalmologist.  Dr. K. wrote 
that "I was not able to conclusively determine whether the 
injury sustained in 1972 caused [the veteran's] current eye 
condition, although I would suspect not based on my exam on 
[November 11, 1994]."  (Emphasis in original).  

The ophthalmologist to whom the veteran was referred, Dr. B.,  
furnished a February 1995 letter which noted that Dr. K.'s 
examination revealed that the veteran's best corrected vision 
was 20/40 in the right eye and 20/20 in the left eye, with a 
small right esotropia.  The veteran reported to Dr. B. that 
he sustained a right eye injury during service when he was 
hit with a cartridge that was expelled from his rifle.  The 
veteran complained of decreased visual acuity in the right 
eye since the injury in service.  It was also noted that the 
veteran sustained another injury to his right eye in November 
1994, when he was struck above the right eye with a hockey 
stick.  The veteran experienced flashes of light to the 
temporal visual field subsequent to that injury.  On 
examination by Dr. B., the best corrected visual acuity was 
20/50 in the right eye (with no further improvement with pin 
hole), and 20/20 in the left eye.  Extra-ocular rotations 
were full, and there appeared to be a small right hypertropia 
and right esotropia on cross cover testing.  External 
examination revealed periorbital ecchymoses around the right 
orbit with no significant swelling.  Dr. B. provided the 
following impression:

Decreased visual acuity in the right eye.  
From this examination it appears that the 
decreased visual acuity is secondary to a 
microptropia of the right eye causing 
amblyopia.  I am unable to definitively 
tell whether the decreased visual acuity 
in the right eye could have possibly come 
from the gunshot shell injury that he 
sustained in the early 70s.  

In a March 1999 treatment record, a private optometrist, Dr. 
H., reported that the veteran had a central scotoma of the 
right eye due to ophthalmic injury.  The nature of the injury 
was not reported.  The veteran's vision was 20/50 in the 
right eye (corrected) and 20/20 in the left eye.  

In 1999 the veteran's sisters submitted letters to the effect 
that the veteran had no eye disorders of any kind prior to 
service, but he sustained an injury to his right eye during 
basic training when he was hit in the right eye by a shell 
casing.  Two of his sisters (one of whom is a registered 
nurse) reported that his right eye was bandaged upon his 
discharge from service, and another sister stated that his 
right eye sustained nerve damage due to the injury in 
service.  

Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991); Jensen v. Brown, 4 Vet. App. 304 (1993).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2002).  Such conditions are part of a life-long defect, and 
are normally static conditions which are incapable of 
improvement or deterioration.  See VAOGCPREC 67-90 (1990) 
(O.G.C. Prec. 67-90).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

                                                         
Analysis

The veteran proposes alternative theories of entitlement to 
the benefit sought.  He alleges that he had no right 
eye/visual defects prior to service; sustained a right eye 
injury in service when an ejected cartridge struck the eye; 
and has current eye disability as a result.  In the 
alternative, it is argued that a preexisting refractive error 
increased in severity during service as a result of the 
injury described above.  These theories are mutually 
exclusive in that the first is premised on his right eye 
being defect free on service entrance, while the latter 
concedes right eye visual impairment on service entrance.  
First of all, it is noteworthy that the veteran is not 
entitled to the presumption of soundness on service entry 
insofar as refractive error is concerned because right eye 
refractive error/esophoria/amblyopia was noted on service 
entrance examination (and was found to be sufficiently severe 
to be disqualifying for the specific military occupational 
specialty for which he enlisted, meriting service discharge).  
The veteran's assertion that he had 20/20 vision prior to 
service, and his sisters' statements supporting that 
assertion are inconsistent with official contemporaneous 
records, and are not credible or probative.  

While refractive error, of itself is not a compensable 
disability (see VAOPGCPREC 67-90) loss of visual acuity due 
to injury may be service connected and compensated, if shown.  
Here, there is no credible objective evidence that the 
veteran indeed sustained a right eye injury in service.  His 
service medical and personnel records, which appear complete, 
do not mention such an injury.  While the veteran has 
asserted that he simply did not report his eye injury in 
service (and consequently did not have it treated), such 
assertion is self-serving, and by itself insufficient to 
establish that the injury occurred.  The statements from the 
veteran's sisters seeking to corroborate his accounts are 
inconsistent with his version, and cannot be considered 
corroborating evidence.  If (as he states) he did not report 
the injury in service, and did not have it treated, then he 
would not have returned from service with a bandage over the 
right eye.  

Finally, mitigating against both the allegation that an 
injury to the right eye  in service caused diminution of 
vision and that service separation examination findings 
establish that right eye vision decreased substantially 
during service is the fact that a chronic increase in 
severity of visual acuity loss during service simply is not 
shown.  Recent optometric and ophthalmologic examinations 
(findings of which are not in dispute) reflect that right eye 
best corrected vision is either 20/40 or 20/50.  Such visual 
acuity does not reflect an increase in right eye visual 
impairment from the best corrected visual acuity measurement 
on service entrance (20/60), regardless of the service 
separation visual acuity measurement (which is not shown to 
have been conducted by persons with the expertise of those 
who conducted the service entrance and the postservice, 
recent, visual acuity measurements.  

In summary, the preponderance of the evidence establishes 
that the veteran had right eye refractive error on service 
entrance; did not sustain a right eye injury in service; and 
did not sustain an increase in severity of right eye visual 
loss in service.  (The Board notes that such circumstances 
provide no cause for a VA examination.) Consequently, service 
connection for a disability of the right eye is not 
warranted.    



ORDER

Service connection for a right eye disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

